Citation Nr: 0802504	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-30 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, associate Counsel




INTRODUCTION

The veteran had active service from October 1942 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
RO that denied a total compensation rating based on 
individual unemployability.  The veteran filed a timely 
appeal of this decision to the Board.  

In December 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim for a TDIU rating must be remanded 
for further action.  

Here, the veteran, in support of his TDIU claim, asserts that 
he is unable to work due to the severity of his service-
connected knee and ankle disabilities.  In this regard, the 
veteran's service-connected right and left knee disabilities 
are rated as 30 percent each, his right ankle disability is 
rated as 20 percent disabling, and his left ankle is 
evaluated as 10 percent disabling, resulting in a combined 70 
percent evaluation.  38 C.F.R. § 4.25, 4.26.  The veteran 
therefore satisfies the numerical requirements for TDIU set 
forth in 38 C.F.R. § 4.16(a).  

The Board also observes that there are several VA 
examinations of record in connection with his service-
connected disabilities.  These examinations, while not 
addressing the question of the veteran's employability, note 
the severe nature of the veteran's knee and ankle conditions.  

Specifically the Board notes the findings of the October 2004 
examiner.  Here, the examiner indicated that the veteran used 
to work anywhere from 8 to 10 hours a day.  The examiner 
noted, however, that he had to reduce his hours, down to 6 
and then to 4 hours a day, secondary to pain from his 
service-connected knee and ankle disabilities.  

The examiner also indicated that, at the time of the 
examination, the veteran could not stand for any length of 
time or to walk, except for very short distances.  He was 
unable to effectively shop or do yard work.  The examiner 
indicated that the veteran bowled once a week, but stood at 
the foul line to release the ball.  He had advanced 
degenerative changes in his knees, in addition to his ankle 
disabilities.  In a separate statement, the veteran reported 
that he worked until January 2004, when he had to stop due to 
his knee and ankle problems.  

The Board therefore finds that this matter should be 
remanded, in order to obtain a medical opinion regarding 
whether the veteran is unable to maintain a substantially 
gainful occupation due to his service-connected disabilities, 
before a decision concerning his appeal can be made.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12-2001.  

In addition, the Board notes that the veteran has been seen 
recently at a VA Medical Center.  Upon remand, therefore, the 
RO should update the veteran's claims file with records from 
this facility dated since August 2006.  

The veteran should also be afforded an opportunity to submit 
other records that may be relevant to his claim.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  
Moreover, VCAA specifically provides that the duty to assist 
requires that these records be considered in the adjudication 
of the veteran's claims.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him since service for his 
knee and ankle conditions, or that may be 
relevant to his claim of individual 
unemployability.  

This should specifically include any 
records of the VA Medical Center dated 
since August 2006.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should arrange for an appropriate VA 
examination for the purpose of addressing 
whether the veteran's service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

All appropriate tests and studies, 
including X-ray studies and range of 
motion studies, should be conducted, and 
all clinical findings should be reported 
in detail.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and incoordination.  
And, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness of his knees 
(to include with use or upon activity) as 
a result of the service-connected 
disabilities.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion on both flexion 
and extension.  

The examiner must then opine as to 
whether, without regard to the veteran's 
age or the impact of any non-service-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected disabilities, either alone or 
in the aggregate, render him unable to 
secure or follow a substantially gainful 
occupation.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claim in light of the entire 
record.  If any determination remains 
adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

